934 A.2d 246 (2007)
284 Conn. 930
Eduardo MARTINEZ et al.
v.
SOUTHINGTON METAL FABRICATING COMPANY.
Supreme Court of Connecticut.
Decided October 30, 2007.
Patrick Tomasiewicz, West Hartford, and Jonathan A. Cantor, in support of the petition.
Lawrence L. Connelli, Hartford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 101 Conn.App. 796, 924 A.2d 150 (2007), is denied.
ROGERS, C.J., did not participate in the consideration or decision of this petition.